UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT

                 ______________________________

                          No. 01-30486



                       STAR INSURANCE CO.

                      Plaintiff - Appellee

                             VERSUS


        LIVESTOCK PRODUCERS, INC.; GEORGE RONALD STRATTON

                     Defendants, Appellants


  RONNIE STRATTON, doing business as Livestock Producers, Inc.;
                    LIVESTOCK PRODUCERS, INC.

                     Plaintiff - Appellants

                             VERSUS

                    MEADOWBROOK, INC.; ET AL

                           Defendants

                       STAR INSURANCE CO.

                      Defendant - Appellee


       ___________________________________________________

           Appeal from the United States District Court
               For the Western District of Louisiana
                             (99-CV-2)
       ___________________________________________________
                          November 6, 2001

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.



                                1
PER CURIAM:

     Livestock    Producers,   Inc.   (“LPI”)   and   Ronnie   Stratton

(“Stratton”) (collectively referred to as the “Plaintiffs”) appeal

the district court’s decision to deny their motion for leave to

file a second amended complaint.       Although the parties have not

contested this court’s jurisdiction, we are under a continuing

obligation to ensure that we have jurisdiction to hear this appeal.

MCG, Inc. v. Great Western Energy Corp., 870 F.2d 170, 173 (5th

Cir. 1990).   Therefore, we can raise the issue sua sponte.      Id.

     Under 28 U.S.C. § 1291, we have jurisdiction over all “final

decisions” of the district court.     However, in this case, it is not

clear whether the district court has entered a “final decision”

because it has not entered a final judgment.      We therefore REMAND

this case back to the district court for further clarification.        If

all claims have been ruled upon, the district court shall enter

final judgment.




                                  2